Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 13, 2016

The Court of Appeals hereby passes the following order:

A17A0699. BLADIMIR POCASANGRE v. EPH2 ASSETS, LLC.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling in that court, defendant Bladimir Pocasangre appealed to the superior
court, which entered judgment in favor of the plaintiff and denied Pocasangre’s
appeal. Pocasangre then appealed directly to this Court. We lack jurisdiction.
      Pocasangre failed to file an application for discretionary appeal as required.
“[A]ppeals from decisions of the superior courts reviewing decisions of lower courts
by certiorari or de novo proceedings shall be by application for discretionary appeal.”
Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003) (punctuation omitted);
see also OCGA § 5-6-35 (a) (1). Pocasangre’s failure to comply with the discretionary
appeal procedure deprives us of jurisdiction over this appeal, which is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          12/13/2016
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                          , Clerk.